72 F.3d 139
76 A.F.T.R.2d (RIA) 95-8099
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Esley E. SCHMIDT, Mildred R. Schmidt, Defendants-Appellants.
No. 94-3232.
United States Court of Appeals, Tenth Circuit.
Dec. 5, 1995.

1
Before TACHA and BARRETT, Circuit Judges, and BROWN,** Senior District Judge.

ORDER AND JUDGMENT1

2
BROWN, District Judge.


3
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


4
Esley and Mildred Schmidt appeal from the district court's confirmation of the judicial sale of certain real property in satisfaction of judgments against them for unpaid taxes.  Our jurisdiction over this appeal arises from 28 U.S.C. 1291.  We review the district court's legal conclusions de novo, Estate of Holl v. Commissioner, 967 F.2d 1437, 1438 (10th Cir.1992).  Appellants raise no challenges to the relevant facts.


5
After careful consideration of the parties' briefs, together with the record on appeal, we conclude that the district court correctly decided this case.  Further, the majority of appellants' arguments are raised for the first time on appeal and appellants have demonstrated no reason that this court should consider them under any exception to the general rule.  See Hicks v. Gates Rubber Co., 928 F.2d 966, 970 (10th Cir.1991).


6
The judgment of the United States District Court for the District of Kansas is AFFIRMED.



**
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470